On Rehearing.
The plaintiff complains that this Court erred in not recognizing her title to the movables given to her in payment, by her husband, and which were seized under the writ of the judgment creditor.
In support of that complaint her counsel calls our attention, for the first time, to the consideration, which he admits not to have urged before, that in the dation the movables were valued at a price totally distinct from that fixed for the interest in the land.
Verification establishes that, indeed, the movables which were not encumbered liad been valued at $1075, while the land interest was appraised at $4515.
A discrimination thus being legally possible, the dation is not an indivisible unit, and can well be severed.
*697In other respects the plaintiff acquiesces in the correctness of the opinion delivered.
Tt is, therefore, ordered, that our previous decree, so far as it reverses the judgment of the lower court maintaining the elation of the movables and perpetuates the injunction as to them, be set aside, and considered unwritten, and it is now ordered, that said judgment be affirmed, and that in other respects, our said decree remain undisturbed.